: Case: 3:08-cr-00304-JGC Doc #: 628 Filed: 06/02/20 1 of 16. PagelD #: 5973

IN THE UNITED STATES DISTRICT COURT FOR THE

NORTHERN DISTRICT OF OHIO FILED
JUN 02
EDMUNDO RUIZ Jr., clei ue 2020
NORTHERS DISTRICT COURT
Defendant, NERN DISTRICT OF OHIO
vs. Crim.No. 3:08CR304-001
UNITED STATES OF AMERICA,
Plaintiff.
EMERGENCY

MOTION FOR COMPASSIONATE REDUCTION IN SENTENCE PURSUANT TO
THE FIRST STEP ACT OF 2018, AND 18 U.S.C. 3582(c)(1)(A)

I. RELIEF SOUGHT.

Edmundo Ruiz Jr., pro se ("Ruiz") in this action, moves this Court for
an order pursuant to Section 603(b) of the First Step Act ("FSA"), and 18
U.S.C. 3582(c)(1)(A), for a Compassionate Reduction in the 240 month, sentence
imposed on July 13, 2011, to reflect a MODIFIED sentence of 120 months, followed
by 10 years Supervised release, or in the ALTERNATIVE, a reduce the sentence
to allow Ruiz to serve the remainder of his sentence on home incarceration
without eletronic monitoring on such condictions as the Probation Department
deems necessary, to be followed by the term of Supervised Release previously
imposed by the Court. In Support Ruiz states:

II. | GROUNDS FOR RELIEF.

In the case sub judice, Ruiz argues that his Court should GRANT his
a Compassionate Reduction in his sentence based on a combination of factors
that are if not individually, collectively Extraordinary and Compelling, not

limited to but including:
s Case: 3:08-cr-00304-JGC Doc #: 628 Filed: 06/02/20 2 of 16. PagelD #: 5974

(a). Ruiz's sentence of 240 months of imprisonment is extraordinary
for the manner and way is was imposed. Ruiz did not receive his 240 month
sentence because of a Judge's assessment of his culpability, or the harm caused.
Rather Ruiz received such a long sentence due to a mandatory minimum peanlty
that no loner exist. If Ruiz has been sentenced today, he could not have faced
a sentence requiring his imprisonment be not less than 240 months. That is
because Congress amended 21 U.S.C. 841(b)(1) a statute containing the
mandatory minimum punishment that Congress found to be unfair, with the
enactment of the First Step Act. See P.L. 115-391, 132 Stat. 5194, at § 401(a)
(Dec. 21, 2018);

(b). Ruiz, has serious health conditions such as, high blood pressure,
high ‘cholesterol , and a weakened immune system due to the illness and medication
he is taking, as well as a history of asthma, since being a child. Ruiz medical
issues in wake of the the national health Pandemic, places him at a high risk
should he contract the Covid-19, in FCC Forrest City, where there is no room
for Social Distencing in the Dorm, and the fact that this prison has one of
the Highest Covid-19 outbreaks in the Bureau of Prisons as of May 15, 2020; And

(c). Ruiz Post conviction rehabilitative efforts. (Attached pages 9-10)

III. STANDING TO BRING MOTION AND JURISDICTION OF COURT TO
ENTERTAIN THIS PROCEEDING.

Among the Criminal Justice reforms implemented by the First Step Act,
Congress amended 18 U.S.C. 3582(c)(1)(A) to allow a defendant to move the
District Court for Compassionate release after exhusting the Bureau of Prisons

("BOP") compassionate release process. The statute now reads:

-2-
« Case: 3:08-cr-00304-JGC Doc #: 628 Filed: 06/02/20 3 of 16. PagelD #: 5975

"the court, upon motion of the Director of the Bureau of Prisons,
or upon motion of the defendant after the defendant has fully

exhausted all administrative rights to appeal a failure of the
Bureau of Prisons to bring a motion on the defendant's behalf
or lapse of 30 days from the receipt of such a request by the
warden of the defendant's facility, which ever is earlier, may
reduce the term of imprisonment...... "
Court have found that "Exhaustion occurrs when the BOP denies a defendant's
application or lets thirty days pass without responding to it." See, BROWN
V. UNITED STATES, 411 F.Supp.3d 446, 452 (S.D.Iowa 2019); UNITED STATES V.
MONDACA, 2020 U.S.Dist. LEXIS 37483, at *5 (S.D.Cal. March 3, 2020); UNITED
STATES V. ATWI, 2020 U.S. Dist. LEXIS 68282, at *8-9 (E.D.Mich. April 20,

2020).

A. Ruiz has Exhaustion his remedy and has Standing to bring
this motion.

In the case sub judice, Ruiz filed a request for a Reduction of his Sentence
under the Compassionate Release statute, with Warden D'Wayne Hendrix at the
Federal Correctional Institution Forrest City, Arkansas, on two different occasions:
The First, on November 23, 2019, which was returned, and resubmitted on
November 30, 2019, (Attached pages 1 and 2). Ruiz even filed a informal resolution
and was instructed to write the Case Manager Coordinator, (Attached page 3),
I followed that instruction, (Attached page 4). I receive no response. So,
Ruiz under the circumstance has exhausted his claim. See 18 U.S.C. 3582
(c)(1)(A)( courts can reduce a sentence upon "lapse of 30 days from the receipt
of such a request by the warden", ); and
Secondly, with the introduction of the Covid-19 disease at FCC Forrest
Gity-low, Ruiz filed a new request for a reduction on April 8, 2020 for a
reduction under the compassionate release statute, with Warden D'Wayne Hendrix

at the Federal Correctional Complex Forrest City, Arkansas. (Attached page 5).
-3-
+ Case: 3:08-cr-00304-JGC Doc #: 628 Filed: 06/02/20 4 of 16. PagelD #: 5976

18 U.S.C. 3582(c)(1)(A)( court can reduce a sentence upon "lapse of 30 days from
the receipt of such a request by the warden").

Following, the submission of the April 8, 2020, Request to the Warden.
The Warden issued a memorandum instructing that inmates should not submit request
to staff, and that all inmates would be considered for release or home detention,
on April 14, 2020. Thirty days has lapse from that date and the warden still
has not responded. See, PAVEY V. CONLEY, 170 Fed. Appx. 4, 8-9 (7th Cir. 2006)
(Prisoners reliance of assurances of Prison Officials that issue would be considered
without need to file request).(Attached Exhibit pgs. 6-7)

Ruiz, has submitted his request(s) and have not received a response from
the warden, inaddition to being instructed not to submit request, and more than
30 days has passed since those submissions. This Court has jurisdiction to hear

this motion.

IV- DISCUSSION

With the changes made to the compassionate release statute by the First

Step Act (FSA), courts need not await a motion from the Director of the BOP

to resentence prisoners to time served or any other modification under 18

U.S.C. 3582(c)(1)(A) for "extraordinary and compelling reasons", and the reasons
that can justify resentencing need not involve onlv medical, eldery, or family
circumstances.

A. Through the First Step Act, Congress changed the process for
compassionate release based on criticism of BOP's inadequate
use of its authority, returning to the Judiciary the authority
to act on its own to reduce sentences for “extraordinary and
compelling reasons."

Prior to Congress passing the FSA, the process for compassionate release

under 3582(c)(1){A) was as follows: the U.S. Sentencing Commission set the

2 -4-
Case: 3:08-cr-00304-JGC Doc #: 628 Filed: 06/02/20 5 of 16. PagelD #: 5977

criteria for resentencing relief under 3582(c), and the only way a sentencing
Court could reduce a sentence was if the BOP Director initiated and filed
a motion in the sentencing court. See PL 98-473 (HJRes 648), PL 98-473. 98
Stat 1837 (Oct. 12, 1984). If such motion was filed, the sentencing court
could then decide where "the reduction was justified by ‘extraordinary and
compelling reasons' and was consistent with applicable policy statements issued
by the Sentencing Commission."Id. So even if a federal prisoner qualified
under the Commission's definition of extraordinary and compelling reasons,
without the BOP Director's filing a motion, the sentencing court had no authority
to reduce the sentence, and the prisoner was unable to secure a sentence reduction.
This process meant, practically, the BOP Director both initiated the process
and set the criteria for whatever federal prisoner's circumstances the Director
decided to move upon. (n.1)

Leaving the BOP director with the ultimate authority for triggereing
and setting the criteria for sentence reductions under 3582(c)(1)(A) created
several problems. The Office of the Inspector General found that the BOP
failed to: provide adeguate guidance to staff on the criteria for compassionate
release, to set time lines for reviewing compassionate release request, to
create formal procedures for informing prisoners about compassionate release,

and generate a system for tracking compassionate release request.

 

(n.1) The Department of justice has recognized that, prior to the passage
of the FSA, BOP (and not the Commission) functionally had final say on what
constituted an "extraordinary and compelling reason" for a sentence reduction,
because only the BOP could bring a motion under ther terms of 3582(c)(1)(A).
See Dep't of Justice, Letter to U.S.Sentencing Commission Chairman Hinojosa
(July 14, 2007)(noting that because Congress gave BOP the power to control
which particular cases will be brought to a court's attention, "it would be
senseless [for the Commission] to issue policy statements allowing the court
to grant such motions on a broader basis than the responsible agency will
see

-5-
Case: 3:08-cr-00304-JGC Doc #: 628 Filed: 06/02/20 6 of 16. PagelD #: 5978

As a result of these problems the OIG concluded that the''BOP does not
properly manage the compassionate release program, resulting in inmates who
may be eligible candidates for release not heing considered." See GENERALLY
Stephen R. Sady & Lynn Deffebach, Second Look Resentencing under 18 U.S.C.
3582(c) as an Example of Bureau of Prisons Policies That Result in Overincarceration
21 FED. SENT. RPTR. 167 (Feb. 2009).

Congress heard those complaint. In late 2018, Congress passed the FSA;
part of which transformed the process for Compassionate release under 3582(c)
(1)(A). See P.L. 115-391, 132 Stat. 5194, at §603 (Dec. 21, 2018) Section
603 of the FSA changed the process by which 3582(c)(1) compassionate release
occurs: instead of depending upon the BOP Director to determine an extraordinary
circumstance and then move for release, a court can now resentence "upon motion
of the defendant", if the defendant fully exhaust all administrative remedies.
“or lapse of 30 days from the receipt of such request by the warden of the
defendant's facility, whichever is earlier." 18 U.S.C. 3582(c)(1)(A). Once
a defendant who has properly exhausted files amotim, a Court may, after considering
the 18 U.S.C. 3553(a) factors, resentence a defendant, if the Court finds
that extraordinary and compelling reasons warrant a reduction.

B. Congress intended for the district Courts to reduce sentences
for prisoners on the bases of extraordinary and compelling
reasons not. limited to medical, family, or eldery circumstances

vunder the FSA as it did when Congress originally enacted
§3582 in 1984,

The effect of the new changes made by the FSA is to allow federal judges
the ability to move on a prisoner's compassionate release application even

in the face of BOP opposition or its failure to respond to a prisoner's request

-6-
Case: 3:08-cr-00304-JGC Doc #: 628 Filed: 06/02/20 7 of 16. PagelD #: 5979

for compassionate release in a timely manner.

Just as when Congress first enacted section 3582 as part of the Comprehensive
Crime Control Act of 1984. Section 3582, allowed a District Court to modify
a final term of imprisonment in four situation, the broadest which is relevant
here. A sentencing Court can reduce a sentence if and whenever "extraordinary
and compelling reasons warrant such a reduction. 18 U.S.C. 3582(c)(1)(A)(i)-
In 1984, Congress conditioned the reduction of sentenced on the BOP Director
filing an initial motion in the Sentencing Court; absent such motion , sentencing
courts had no authority to modify a prisoner's sentence for extraordinary
and compelling reasons.

While congress never defined what constitutes and “extraordinary and
compelling reason" for resentencing under 3582(c)- Legislative history gives
an indication of how Congress though the statute should be employed by federal
Courts. S. Rep. No- 98-225, at 52, 53 n.74, and 56 (1983).

Congress, intend to give the Federal Courts an equitable power that
would be employed on a individual basis to correct a fundamenatlly unfair
sentence, that was not limited to medical or elderly release; if extraordianry
and compelling circumstances were present, they could be used to "justify
a reduction of an unusually long sentence”. S.Rep. No. 98-225, at 55-56.

Against that backdrop, the new changes made by Congress, were in an
effort to expand the use of compassionate release sentences under 3582(c)(1)(A)-
Congress labeled these changes, "Increacing the Use and Transparency of
Compassionate Release" 164 Cong. Rec. H10346, H10358 (2018)(emphasis added)

As some federal judges have recognized their power to order reductions

of sentences even in the face of BOP resistance or delay in the processing
Case: 3:08-cr-00304-JGC Doc #: 628 Filed: 06/02/20 8 of 16. PagelD #: 5980

of applications. UNITED STATES V. CANIU, 2019 WL 249823 (W.D. Texas June 17,
2019); UNITED STATES V. MONDACA, 2020 U.S.Dist. LEXIS 37438, at *5 (S.D.Cal.
March 3, 2020)(citing BROWN V. UNITED STATES, 411 F.Supp. 446, 452 (S.D. Iowa
2019). The legislative history leading up to the enactment of the FSA establishes
that Congress intended the judiciary not only to take the role that BOP once
held under the pre-FSA compassionate release statute as the essential adjudicator
of compassionate release request, but also grant sentence reductions on the
full array of grounds reasonably emcompassed by the “estraordinary and compelling"
standard set forth in the applicable statute.
C. The Statutory text defines judicial sentence reduction authority
around "extraordinary and compelling reasons," determined
by the Court's.” —
Once a prisoner has properly exhausted his remedy and filed his motion
in the sentencing Court, a federal Judge posses authority to reduce a sentence
j£ and whenever the court finds "extraordinary and compelling reasons warrant
such a reduction". The Court must consider the 18 U.S.C. 3553(a) sentencing
factors in reducing any sentence. and any reduction of a sentence that a court
orders must also be "consistent with applicable policy statements issued by
the sentencing commission." 18 U.S.C. 3582(c)(1)(A).
It is first worth noting that Congress did not define "extraordinary
and compelling reasons", and the United States Sentencing Commissions creation
of a catch-all provision for compassionate release under U.S-5.G 1b1.13,
application note (1)(D). which states:
“Other Reasons.- As determined by the Director of the Bureau of
Prisons, there exist in the defendant's case an extraordinary
and compelling reason other than, or in combination with, the

reasons described in subdivisions(A) through (C).

The dependance on BOP in this policy statement is out-dated and vart
Case: 3:08-cr-00304-JGC Doc #: 628 Filed: 06/02/20 9 of 16. PagelD #: 5981

old procedure, that is not inconsistent with the FSA's amendment to 3582(c)(1)(A).
Application note (1)(D) can no longer limit judicial authority to cases with
an initial determination by the BOP Director that a prisoner's case presents
extraordinary or compelling reasons for a reduction, because the FSA has expressly
allowed courts to consider and grant sentence reductions even in the face of an
adverse or unresolved BOP determination concerning whether a prisoner's case
is extraordinary or compelling. 18 U.S.C: 3582(c)(1)(A), as amended by P.-L.
115-391 §603 (Dec. 21, 2018)

Ergo, with the passage of the FSA. Congress decided that federal judges
are no longer constrained or controlled by how the BOP Director sets its criteria
for what constitutes extraordinary and compelling reasons for a sentece reduction.
Consequently, those sections of the application notes requiring a BOP determination
or motion are not binding on courts. See, STINSON V. UNITED STATES, 508 U.S.
36, 38 (1993)("We decide that commentary in the Guidelines Manual that interprets
or explains a guideline is authoritive unless it violates the Constitution
or a federal statute, or is inconsistent with, or plainely erroneous reading
of that guideline).

D. DEFINITION OF WHAT CONSTITUTES EXTRAORDINARY OR COMPELLING
REASONS .

In the absence of a clear definition by Congress or the United States
Sentencing Commission. The District Courts themselves have the power te determine
what constitutes extraordinary and compelling means. In CANTU, supra. 2019
WL 249823, the Court relied on Black's Law Dictionary to define "extraordinary
as "[bleyond what is usual, customary, regular, or common" and "compelling"

'

as "so great that irreparable harm or injustice would result if [the relief]

is not [granted]."
Case: 3:08-cr-00304-JGC Doc #: 628 Filed: 06/02/20 10 of 16. PagelD #: 5982

Courts has found this definition comports with the FSA's purpose. UNITED
STATES V. BROWN. 2019 U.S. Dist. LEXIS 175424, at *7 (S.D-Iowa October 8, 2019);

UNITED STATES V. RODRIGUEZ, 2020 U.S.Dist. LEXIS 58718, at*17 (E.D.Pa 4/1/2020)

V.  ARGUEMENT(S)

A. RUIZ HAS EXTRAORDINARY AND COMPELLING REASONS WHY HIS SENTENCE
SHOULD BE REDUCED.

Ruiz has properly exhausted his claim for a reduction of his sentence
under the compassionate release provision, as shown in Section III, supra.
Further Ruiz presents this Court with (3) three claims when viewed in combination,
amounts to extraordinary and compelling reasons for reducing his sentence.

1. Ruiz has extraordinary and compelling reasons justifying
a sentence reduction.

Ruiz's current sentence presents "extraordinary and compelling reasons"
for three reasons: First, Ruiz reseaved an usually long sentence under a statutory
mandatery minimum provision that Congress has since found to punitive but
has not made retroactively applicable. See 21 U.S.C. 841(b)(1), as amended
by P-L 115-391, 132 Stat. 5194, at §401(a)((1) and (2) (Dec. 21, 2018)- Second,
Ruiz suffers from High blood pressure, High cholesterol, a history of asthma,
and a weakened immune system due to the medication he is taking. All conditions
that place him at greater risk from contracting Covid-19, that Ruiz is unable
to properly guard against infection while incarcerated. And Third, Ruiz has
a good record of rehabilitation showing that, if released, he is not danger

to the public.

~10-
» Case: 3:08-cr-00304-JGC Doc #: 628 Filed: 06/02/20 11 of 16. PagelD #: 5983

(i). Congress has "reduced and restrict[ed]" enhanced sentencing for
prior drug felonies and violent felonies.

With passage of the FSA, Congress concluded that punishments arising from
the use of non-violent prior convictions and minor drug cenvictions for enhanced
sentencing under 21 U-S-C. 841(b)(1) and 21 U.S.C. 851(a) were to punitive
and unfair.

Further Congress concluded that for those offenders which qualify for
an enhanced sentence under 21 U.S.C. 841(b)(1) and 21 U.S.C. 851(a), the enhanced
mandatory minimums for 1 prior to be 20 vears, and for 2 prior conviction
to be life, were likewise to punitive and unfair.

It should net be appearrant in Ruiz's case case, where he received a
mandatory minimum of 20 years for his offense of conviction, following a plea
of guilty. The sentencing Judge was bound by the statutory mandatory minimum
sentence which limited sentencing discretion.

A absent of discretion under the old law, makes this case extraordinary
and compelling for a sentence reduction, with the proper exercise of sentencig
discretion.

Although, Congress fail to make the changes to 841(b)(1), retroactively
applicable to cases in which the sentence was imposed prior to the FSA's enactment.
See P.L. 115-391, 132 Stat. 5194, at §401(c)(Dec. 21, 2018). Had Congress
made the changes retroactively appliable to all, every defendant sentenced
to an enhanced mandatory minimim pursuant to 21 U.S.C. 851(a) and 21 U.S.C.
841(b)(1) effenses would have been categorically eligible for sentencing relief -
By contrast, those sentenced under the enhanced mandatory mimimum sentencing
provision and seeking relief under the compassionate release provision must
establish estraordinary and comoelling reasons individually in order to be

-11-
» Case: 3:08-cr-00304-JGC Doc #: 628 Filed: 06/02/20 12 of 16. PagelD #: 5984

eligible for relief. The fact that Congress chose to forclose one avenue for
relief, does not mean it shose to foreclose all means of redressing draconian
sentences imposed under a enhance peanlty, as recognized in UNITED STATES

V. YOUNG, 2020 U.S. Dist. LEXIS 37395 (M.D.Tenn. March 4, 2020)(Collecting
cases from other Courts). and nothing about Congress's decision to pass
prospectively-only changes to section 401(b)(1); 21 U.S.C. 841(b)(1), prevents
this Court for, resentencing Ruiz under the compassionate release statute

on the basis of individualized extraordinary and compelling reasons. UNITED
STATES V. CANTU, 2019 WL 249823 (W-D-Tex. Jume 17, 2019).

(ii).  Covid-19 Pandemic, with Ruiz's Medical Condition makes him
Vunerable to death and other serious injuries.

Ruiz has. as set forth above and in this motion. has been diagnosed and
suffers from a number of medical conditions including: High blood pressure;
High Cholesterol, a weakened immune system due to the medication(s) called
Lisinopril, Atorvastatin, Neproxen, and Asprin, (Attached Exhibit pg. 8 and 10),
and a history cf Asthma. (n.2)

America is in a unprecedented pandemic. Covid-19 has paralized the entire
world. The disease has spread exponentially, shutting down schools|! iobs,
abd sports, and life as we have known it. It has killed to this date almost
1,000,000 Americans and infected millions more, and thatnumber is still growing.
At this point, there is no approved cure. treatment, or vaccine to prevent
it. People with preexisting medical conditions-like Ruiz faces a high risk

of dying or suffering severe health effects should ke contract the disease.

 

(n.2). Ruiz cannot obtain his medical records due to the Institutional lockdown.

But provide a copy of the medications he is currently taking- Ruiz, is in . .
need of the Assistance of Counsel to obtain his Medical Records and ir litigating

this motion.

-12-
* Case: 3:08-cr-00304-JGC Doc #: 628 Filed: 06/02/20 13 of 16. PagelD #: 5985

The Covid-19 disease is a highly contagious disease and respiratory
infection and is particularly dangerous for reole who have underlying medical
conditions like lung disease or high blood pressure, diabetes and other illnesses
that has compelled court to GRANT reductions. See, UNITED STATES V. SMITH,
2020 U.S.Dist. LEXIS 64371, 2020 WL 1849748, at *1, *4 (S.D.N.Y. April 13,
2020); UNITED STATES V- COLES, 2020 U.S.Dist. LEXIS 72327, at *2 (C.D. Ill.
April 20, 2020); UNITED STATES V. HART, 2020 U.S.Dist. LEXIS 62433, at *
(M.D.Pa- April 9, 2020); UNITED STATES V. ATWI, 2020 U.S.Dist. LEXIS 68282,
at * 10 (E.D.Mich April 20, 2020).

Ruiz, avers that prison is a very dangerous place due to my vunerability
to Covid-19, especially where his place of incarceration, at FCC Forrest City-
Low has become a breeding ground for the disease, and is now among the top-

3 in cases in the entire Bureau of Prisons.

Many of the recommendations to prevent the infection while in custody
are impossible and unfeasible, because the BOP staff works in both positive
and negative Covid-19 units, in addition to goin out beyond the prison gates
and bringing such infestions into the prison. The prison living conditions
does not allow for social distancing. In FCC Forrest City, there are approx.
156 inmates in a dorm 24 hours a day; 6 urinals, 6 towlets, 12 showers in
which only 7 work , and since March the number of cases continues to grow.
Ruiz has been blessed so far not to have contracted the infection.

Yet, it is only a matter of time before the infection finds its way
to Ruiz, for which he is in no way in a position to adequately protect himself

against the infection in prison.

-13-
Case: 3:08-cr-00304-JGC Doc #: 628 Filed: 06/02/20 14 of 16. PagelD #: 5986

(iii). Ruiz has served over half of his Sentence and has taken several
Rehabilitative classes.

Ruiz, in this case has served 12 years of the 20 year sentence; with
a release date of Janurary 1, 2026, with good behavior.

Ruiz, has while serving this sentence obtained his G.E.D., along with
several other rehabilitative classes. (Attached Exhibit pages 9 ). Although,
Ruiz has had (5) five incident infractions in over 12 years, all infractions
were none of violance or raises a concern about recidivism.

Ruiz is over 42 years of age and recidivism is far less likely. UNITED
STATES V. MITCHELL, 2020 U.S.Dist. LEXIS 40150, at *12 (N.D.I11. March 9,

2020)

A: Ruiz is not a danger to others or the Community.

Ruiz is not a danger to the commmity, while the offense of conspiracy
may appear to be serious, it should not bee classified as such. Ruiz has only
7 criminal history points from 3 prior convictions. Ruiz is not a threat to
any of his 15 co-defendants or anyone in the public. Ruiz accepted responsibility
for his role in the offense charged and has served over 50% of the time given
that is sufficient to make corrective measures to curb his criminal thinking.

Ruiz prays that the Court find that he is not a danger to the community
during the pandemic, because he has a home to return to- where he can self
quarantine-. Further, Ruiz would like the court to rote that he has a adequate
reentry plan that can be verified by the U.S.Probation Office.

B. A Sentence reduction would be consistent with 18 U.S.C. 3553(a)
factors -

Ruiz, avers that the §3553(a) factors does not bar a reducted sentence
in that:

-14-
Case: 3:08-cr-00304-JGC Doc #: 628 Filed: 06/02/20 15 of 16. PagelD #: 5987

First, Ruiz's criminal history is not extensive and mostly comprised
of low level criminal activity. Ruiz has demonstrated a level of Rehabilitation
and good conduct over a period of time.

Second, the nea] for the sentence. Ruiz has served over 50%, 12 years
to be exact on a 20 vear senterce not considering good time, when the new
minimum sentence he could have received is sentenced taday would have been
15 years and not 20. The 12 years of incarceration is long enough to reflect
the seriousness of the offense, promote respect for law, provide iust punishment
for the offense, and this is in additions to a consideration of Ruiz medical
needs, that the sentence may interfere with Ruiz ability ot get medical care
or avoid death.

Finally, theneed to avoid unwarranted sentence disparities. Out of 15
co-defendants, Ruiz received a sentence that is as twice the time received
by others, of the 15 co-defendant only 2 remain incarcerated to this day for
the offenses committed. Granting this motion would sufficiently resolve any
sentence diparity that currently exist.

VI. CONCLUSION

Ruiz has served over half of the sentence originally imposed. But his
sentence did not include incurring a great unforseen risk of severe illness or
death. For this reason Ruiz prays that the Court GRANT the motion, and REDUCE
the sentence to 15 vears on all coumts that would make him eligible for release
to home confinement; Or Require Ruiz to serve the remainder of his sentence
REDUCED to home incarceration without eletronic monitoring and on such terms
set by the U.S. Probation Office as deemed necessary, to be followed by the
term os supervised release previously imposed by the Court. An further ORDER

Ruiz be released immediately.
-15-
Case: 3:08-cr-00304-JGC Doc #: 628 Filed: 06/02/20 16 of 16. PagelD #: 5988

DATED: 5/ 29/2C20 RAG cardio Vow .
ev eke

do Ruiz #40546-
FCC Forrest City-Low
P.O.Box 9000
Forrest City, AR 72336
Pro Se

CERTIFICATE OF SERVICE

I Edmundo Ruiz. hereby certify that a true copy of the instant motion and
its attached Exhibits were placed in the prison mailing system first class mail
postage prepaid and sent on this 29 day of May, 2020, to:

Avy

Ass U.S. Attorney's Office
308 Four Seagate Suite
Toledo; OH 43604
